Citation Nr: 1540692	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and cataracts.

4.  Entitlement to specially adapted housing.

5.  Entitlement to special home adaptation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007, January 2008, April 2013 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the July 2007 rating decision, the RO denied the Veteran's claim for a higher rating for diabetes mellitus, type II, with erectile dysfunction and cataracts.  In the January 2008 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.  In the April 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disability.  In the January 2014 rating decision, the RO denied entitlement to special home adaptation and specially adapted housing.

In September 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO) regarding his sleep apnea and diabetes mellitus claims.  A copy of the transcript is of record.

The Board notes that in his January 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a February 2015 statement, the Veteran withdrew his Board hearing request.  Thus, the Board may proceed to adjudicate the claims.

The issues of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability, entitlement to specially adapted housing and entitlement to special home adaptation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not present during the Veteran's service and a currently diagnosed sleep disorder did not develop as a result of any incident during service.

2.  Diabetes mellitus is manifested by no more than the requirement for insulin; required regulation of activities due to diabetes mellitus is not demonstrated at any point in the appeal period.
 
3.  The Veteran's cataracts, which are associated with his diabetes mellitus, are not manifested by at worst, 20/40 corrected vision in both eyes, which is noncompensably disabling and is therefore considered part of the diabetic process.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for service-connected type II diabetes mellitus with bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code 7913; 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6061-6066 (beginning December 2008); 38 C.F.R. § 4.84a  (prior to December 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for sleep apnea and a higher rating for diabetes mellitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to initial adjudication of the claim for sleep apnea, letters dated in October 2007 (sleep apnea) and April 2007 (diabetes mellitus) fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was not afforded a VA examination addressing his claim for service connection for sleep apnea.  The Board finds that an examination is not needed in this case because, as discussed below,  the Board finds that the Veteran's assertion that he had symptoms of sleep apnea in service is not credible.  In the absence of competent and credible evidence of an event, injury or disease in service, the Board finds that the evidence is insufficient to trigger VA's duty to provide an examination.

In regard to the Veteran's claim for a higher rating for diabetes mellitus, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in April 2007, July 2009, and March 2012.  The examinations are adequate because they are based on a thorough examination, and a description of the Veteran's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Sleep Apnea

The Veteran asserts that he is entitled to service connection for sleep apnea.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has been diagnosed with sleep apnea, satisfying the first element of a service connection claim, that of a current disability.  See VA treatment records.  However, the Board finds that a preponderance of the evidence is against a finding that the sleep apnea is related to service.

The evidence does not show that the Veteran's sleep disorder had its onset in service.  The Veteran's service treatment records do not contain any references to complaints or treatment relating to sleep or fatigue.  A September 1970 separation examination report does not note any sleep problems.  

In a November 1970 claim for VA benefits, the Veteran filed claims for an eye condition, acute gastroenteritis, broken ankle, inactive TB, a right ear drum condition, and a fungus condition, but did not note any sleep problems.

The Veteran was diagnosed with sleep apnea in 2002, more than thirty years after his separation from active service.  The first evidence in the claims file of sleep symptoms if a May 2002 VA treatment record in which that the Veteran stated that his wife complained of his loud snoring and she stated that perhaps he stopped breathing during his sleep.  The Veteran was referred for a sleep study.  A June 2002 private treatment record reflects that a sleep study showed the Veteran had severe sleep related respiratory impairment.  The diagnosis was obstructive sleep apnea syndrome.  

The Veteran has asserted that he has had sleep problems since service.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as sleep problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran's statements in regard to the onset of his sleep symptoms are not credible.  The Veteran has given conflicting statements as to the date of onset of his sleep problems.  In a February 2008 statement, the Veteran stated that his first knowledge of sleep apnea was in the early years in the 1980s.  He stated that while serving in Vietnam his sleeping pattern was messed up due to combat conditions while in the country.  At a September 2008 RO hearing, the Veteran testified that he found out that he had sleep apnea five or six years ago at a VA clinic.  See RO Hearing Transcript (Tr.) at 4.  The Veteran stated that he had experienced symptoms of feeling tired since service and not being able to sleep.  See Tr. at 5.  However, he stated that he attributed his sleep disturbance problems to his traumatic experiences and PTSD.  Id.  The Veteran stated that he never sought treatment for sleep apnea until 2002.  He stated that he was unaware of sleep apnea until that time.  Id.  In a November 2008 substantive appeal, the Veteran stated that he had trouble sleeping since leaving Vietnam and that on any given night he got about 3 to 4 hours of sleep.  The Veteran has filed various claims for VA benefits since 1970.  However, the evidence from 1970 to 2002 did not note any complaints or problems relating to sleep apnea.  See Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran's service treatment records are silent for any complaints relating to sleep problems, contradicting the Veteran's claim that he has had symptoms of sleep apnea since service.  Accordingly, the Board finds that the Veteran's assertion that he has had symptoms of sleep apnea since service is not credible and therefore not probative.

The Veteran has also asserted that his sleep apnea is related to an event in service.  In an April 2008 notice of disagreement, the Veteran attributed his sleep apnea to "Some event (events) or experience in service."  In a November 2008 substantive appeal, the Veteran stated that he did not have medical documents to support his sleep apnea claim from his years in service because it was not considered a medical problem at the time.  He indicated that he believed his sleep apnea arose from a traumatic experience or personal experience during time of war.  Although a lay person may be competent to report the etiology of or diagnose a disability, sleep apnea is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the Veteran is not competent to provide an opinion as to the etiology of the sleep apnea, his statements are not probative.

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  In this case, the first evidence of a sleep disorder is in 2002, more than thirty years after the Veteran's active duty service.  The Board finds the Veteran's assertion that he has had symptoms of sleep apnea to be less than credible, and therefore not probative.  None of the Veteran's treatment records contain any opinion indicating that a sleep disorder had its onset during service.  Without competent and credible evidence of an association between sleep apnea or any other sleep disorder and the Veteran's active duty, service connection for sleep apnea is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the  claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating- Diabetes Mellitus

The Veteran's diabetes mellitus, type II, is rated as 20 percent disabling.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code 7913.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is warranted. 

When a Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

The Veteran's higher rating claim was received on March 23, 2007.  Thus, the period on appeal is from March 23, 2006.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1  provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to March 2006, but only to the extent that it is found to shed additional light on the Veteran's disabilities in relation to the rating period on appeal.

Analysis

After reviewing the evidence, the Board finds that the Veteran's diabetes mellitus, type II, with erectile dysfunction and cataracts, does not approximate a higher evaluation.  

The evidence does not show that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In his March 2007, the Veteran stated that he had been put on insulin treatments.  

A March 2007 VA treatment record indicates the Veteran was prescribed insulin.  Diet, carbs counting, diabetes mellitus care, exercise and insulin were discussed.

An April 2007 VA examination report  reflected that the Veteran was placed on insulin in February 2007.  His diet was not restricted.  His activity was not restricted.  A neurologic examination revealed no sensory deficit on the upper or lower extremities.  An eye examination showed the pupils were equal, reactive to light and accommodation.  He did not have diabetic retinopathy by ophthalmologic examination in March 2006.  The VA examiner found the Veteran had diabetes mellitus type 2, insulin-required without complications.

In his August 2007 notice of disagreement, the Veteran stated that he disagreed with the finding because he had been put on insulin and a low-fat diet.  In a February 2008 statement, the Veteran stated that he was on a restricted diet and was on the list for bariatric surgery.

At the September 2008 RO hearing, the Veteran stated that he was taking insulin.  He stated that he worked at a desk job.

A July 2009 VA examination report reflects that the Veteran was on restricted diet at that time due to his gastric bypass surgery.  He reported that he was evaluated recently by an ophthalmologist and was told there was no evidence of diabetic retinopathy.  He took insulin at 30 units nightly and 7 units in the morning with glyburide 5 mg twice a day and metformin 1 g twice a day without any adverse effects of hypoglycemic reaction.  He stated that he worked as an office clerk and that he could work in his job, but his diabetes mellitus and hypertension would slow him down.

A May 2012 VA examination report reflected that the Veteran's diabetes mellitus was treated with a prescribed oral hypoglycemic agent.  There was no regulation of activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  There were no episodes of hypoglycemia requiring hospitalization over the past 12 months.  The Veteran did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  

After review of the evidence, the Board finds that the Veteran's diabetes mellitus symptoms do not approximate a higher disability rating of 40 percent.  The evidence of record shows that the Veteran's diabetes is treated with insulin and oral hypoglycemic agents.  However, the evidence does not show his diabetes mellitus was treated with a restricted diet and regulation of activities.  The Veteran referenced a diet due to his gastric bypass surgery and difficulty doing activities due to his service-connected left knee and other orthopedic disabilities.  However, the evidence does not show that he was specifically instructed to regulate his activities due to his diabetes mellitus.  Accordingly, the Board finds that a higher rating of 40 percent is not warranted under Diagnostic Code 7913.  An evaluation at a 60 percent rating is not warranted because the evidence of record does not reflect that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Additionally a rating of 100 percent is not applicable here because the record does not reflect that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

The Board has considered whether the Veteran is entitled to a higher or separate rating under another Diagnostic Code.  The May 2012 VA examiner noted the Veteran had erectile dysfunction, cellulitis in the feet, and cataracts due to diabetes mellitus.  The Veteran is receiving special monthly compensation for service-connected erectile dysfunction.  The examiner noted the Veteran's cellulitis had resolved.  The condition covered none of the exposed area of the body.  There was tinea pedis and onychomycosis, for which the Veteran is separately service-connected.  The Veteran's cataracts were added to the Veteran's service-connected diabetes mellitus.  Thus, the Board will address his cataracts.

Cataracts

The Veteran is service-connected for cataracts with his diabetes mellitus.  The rating criteria for disabilities of the eye were changed effective December 10, 2008. See 73 Fed. Reg. 66,543  (Nov. 10, 2008).  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Prior to December 10, 2008, Diagnostic Code 6028 rated cataracts, senile and others, based upon impairment of vision if preoperative, and, if postoperative, on impairment of vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6028 (2008). 

In rating impairment of visual acuity, the best distance vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75  (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a  (2008). 

Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity for corrected distance vision.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6061 to 6079 (2008).

A noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).

Since December 10, 2008, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia. 38 C.F.R. § 4.79, Diagnostic Code 6027 (2015).  While the diagnostic code numbers for rating impairment of visual acuity were reassigned after 2008, the criteria applicable in the current case for determining what disability rating is warranted did not change, and the analysis below therefore applies to both the regulations in effect prior to December 10, 2008 and after December 10, 2008.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).

Ratings pertaining to impairment of vision may also be assigned based on impairment of visual fields and impairment of muscle function.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6081, 6090-6092 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091 (2015).  As the Veteran has not been found, at any time, to have a visual field defect or impaired muscle function, these diagnostic codes are not currently applicable.

A May 2009 eye consult was normal.  A June 2012 VA eye examination report reflects that the Veteran had bilateral uncorrected distance, corrected distance and correct near vision of 20/40 or better.  He had uncorrected near vision of 20/50 in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision.  The examiner found the Veteran did not have a visual field defect.  The Veteran did not have contraction of a visual field or scotoma.  The VA examiner noted the Veteran had cataracts in both eyes that were preoperative.  There was no decrease in visual acuity or other visual impairment due to the cataracts.  The cataracts did not impact the Veteran's ability to work.  

Based on the evidence of record regarding the Veteran's cataracts, the Board finds that a separate compensable rating is not warranted for cataracts.  As noted above, prior to December 10, 2008, cataracts were rated based upon impairment of vision, if preoperative.  The Veteran had vision in both eyes correctable to 20/40 or better, which warrants a noncompensable rating.  Therefore, under the Diagnostic Criteria in effect during the period on appeal, a separate rating is not warranted for the Veteran's cataracts pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008) or 38 C.F.R. § 4.79, Diagnostic Code 6066 (2015). 

The Board finds the overall evidence does not support a higher rating for the Veteran's diabetes mellitus with cataracts.  The Board has considered the Veteran's statements regarding his symptoms and finds him to be credible.  However, the evidence does not show that the Veteran has been instructed to limit his activities due to his diabetes mellitus or that his cataracts are correctible to vision of less than 20/40 or better.  The Board finds Veteran's VA examination reports and medical records regarding his symptoms of diabetes and cataracts to have greater probative value than his statements.  Consequently, a preponderance of the evidence is against the Veteran's claim for a higher rating for diabetes mellitus, type II, with cataracts.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) .

The Board finds that the symptoms associated with the Veteran's diabetes mellitus with erectile dysfunction and cataracts are specifically contemplated within the diagnostic codes.  Specifically, the criteria provides for ratings based on the requirement of insulin and regulation of diet.  In short, the rating criteria reasonably describe the Veteran's symptomatology associated with his disabilities.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s) ); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the Veteran had a 90 percent combined rating from August 24, 1999, a 100 percent rating from July 22, 2010, a 90 percent rating from September 1, 2010, a 100 percent rating from March 9, 2012, and TDIU granted from February 4, 2012, to March 9, 2012.  Thus, the Veteran did not have a 100 percent combined rating throughout the entire period on appeal.  However, he has not asserted and the evidence does not show that his symptoms of diabetes mellitus or cataracts affected his ability to work.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised by the record.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and cataracts is denied.



REMAND

Unfortunately, the Board finds the Veteran's claim for service connection for a lumbar spine disability must be remanded for a new VA examination.  The Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  He asserts that the back disability was caused by an in-service incident or is secondary to his service-connected left total knee replacement.  In an October 2014 opinion, a VA examiner found it was less likely than not that the Veteran's lumbar spine degenerative disc disease was related to his service-connected left total knee replacement and that it was less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, the VA examiner did not specifically address whether the Veteran's lumbar spine degenerative disc disease was aggravated by his service-connected left knee disability.  The question of aggravation is an integral part of a secondary service connection claim, and the absence of an answer to this question requires remand.  See 38 C.F.R. § 3.310(b) ; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

The issue of entitlement to specially adapted housing and special home adaptation are inextricably intertwined with the service connection claim still in appellate status.  If service connection for degenerative disc disease of the lumbar spine is granted, it would affect his claims for specially adapted housing and special home adaptation.  As such, the Board finds that the claims must be remanded to the RO/AMC for consideration contemporaneous to the Veteran's pending service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the October 2014 VA opinion or a VA clinician of appropriate expertise to provide an opinion as to whether the Veteran's degenerative disc disease of the lumbar spine is aggravated by his service-connected total left knee replacement and/or another service-connected disability.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the clinician determines that another VA examination is necessary such should be accomplished.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a lumbar spine disability to include as secondary to service connected disability, entitlement to specially adapted housing, and entitlement to special home adaptation.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


